Colt, J.
The whole evidence upon which this verdict was rendered is not reported. We cannot see that the evidence objected to was not admissible in the discretion of the presiding judge, as having a tendency, not too remote, to prove one or more of the propositions necessary to the defendant’s guilt.
A description of the premises as they were some few months before, with no evidence of change, would have a tendency to show that they were used for the same purpose.
*150The fact unexplained that the defendant was conveying at the same time in the same wagon other jugs of liquor to other persons engaged in its unlawful sale, would as one circumstance tend to prove that the defendant had reasonable cause to believe that the liquor transported by him was intended for sale contrary to law. Commonwealth v. Commeskey, 13 Allen, 585. Briggs v. Rafferty, 14 Gray, 525. Exceptions overruled.